Citation Nr: 1821326	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-31 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bladder cancer as due to contaminated water at Camp Lejeune. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1974 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) from the April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that the Veteran has also filed an appeal regarding service connection for laryngeal cancer, however that issue will be the subject of an upcoming Board hearing.  Accordingly, it will not be addressed in this decision.


FINDINGS OF FACT

1. The Veteran was stationed at Camp Lejeune from 1974 to 1975. 

2. The Veteran is currently diagnosed with bladder cancer. 


CONCLUSION OF LAW

The criteria for service connection for bladder cancer have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5102, 5103(A), 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

In this case, the Board is granting the claim. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to add eight diseases to the list of diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  Indeed, 38 C.F.R. §§ 3.307 and 3.309 establish presumptive service connection for Veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) during this period, and who have been diagnosed with any of the following eight diseases: Adult leukemia, Aplastic anemia and other myelodysplastic syndromes, Bladder cancer, Kidney cancer, Liver cancer, Multiple myeloma, Non-Hodgkin's lymphoma, and, Parkinson's disease.  The amendments apply to claims received by VA on or after January 13, 2017, and claims pending before VA on date.  As the Veteran's claim has been pending since 2014, this amendment applies to his claim.

The Veteran contends that his bladder cancer diagnosis should be granted service connection on a presumptive basis under 38 C.F.R. § 3.309.  Upon review of the evidence, the Board finds that the Veteran has been diagnosed with bladder cancer and that service connection is warranted.

Review of the claims file reveals that the Veteran contends that he was stationed at Camp Lejeune for over 12 months from 1974 to 1975.  Additionally, the April 2014 rating decision concedes exposure to contaminated water while stationed at Camp Lejeune.  Furthermore, VA treatment records document the Veteran's current diagnosis of bladder cancer.  As bladder cancer falls within the presumptive list of diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987 under 38 C.F.R. §§ 3.307 and 3.309, the Board finds that service connection is warranted on a presumptive basis.


ORDER

Service connection for bladder cancer is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


